COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Vislanda Fraga-Mauricio v. The State of Texas
Appellate case numbers:     01-18-00617-CR, 01-18-00618-CR, 01-18-00619-CR
Trial court case numbers: CR-2017-04223-C, CR-06431-C, and CR-2017-06433-C
Trial court:                County Criminal Court No. 3 of Denton County

      On July 30, 2019, we abated the appeals and remanded the cases for the
appointment of new appellate counsel. The trial court clerk has filed, in each appeal, a
supplemental clerk’s record that includes the trial court’s order appointing J. Edward
Niehaus to represent appellant on appeal. Accordingly, we reinstate the appeals on the
Court’s active docket.
      We direct the Clerk of this Court to note J. Edward Niehaus’s appearance as
appointed counsel for appellant on the docket of this Court.
       In each appeal, counsel has filed correspondence indicating that he adopts the
previously filed brief. In No. 01-18-00617-CR and No. 01-18-00619-CR, appellant’s
appointed counsel filed a motion to withdraw with a brief concluding that the appeal was
frivolous.1 See Anders v. California, 386 U.S. 738, 744 (1967). Because he has indicated
that he adopts the previously filed Anders briefs, appointed counsel, J. Edward Niehaus,
is directed to file, in No. 01-18-00617-CR and No. 01-18-00619-CR, within 14 days of
the date of this order a motion to withdraw that complies with Texas Rules of Appellate
Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9; In re Schulman, 252 S.W.3d 403, 410,
412 (Tex. Crim. App. 2008).
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually     Acting for the Court

Date: _August 27, 2019___

1
       In No. 01-18-00618-CR, appellant’s appointed counsel filed a brief on the merits on
       appellant’s behalf.